EXHIBIT 10(c)18 BASE SALARIES OF NAMED EXECUTIVE OFFICERS GEORGIA POWER COMPANY The following are the annual base salaries, effective March 1, 2012, of the Chief Executive Officer and Chief Financial Officer of Georgia Power Company and certain other executive officers of Georgia Power Company who served during 2011. W. Paul Bowers President and Chief Executive Officer Ronnie R. Labrato Executive Vice President, Chief Financial Officer and Treasurer Mickey A. Brown* Executive Vice President Joseph A. Miller Executive Vice President * Salary as of February 1, 2012 retirement date
